 

yr Case 1:21-cr-00022-NONE-SKO Document6 Filed 02/12/21 ESSt ED
AO 442 (Rev. LI/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT F l LED

for the
FEB 12 202
Eastern District of California
CLERK, US. DISTRICT dau RT

 

EASTERN | DISTRICT OF
United States of America DEPUTY GLERR
v.
) Case No. .
NATHAN DANIEL LARSON J 1:21-cr-00022-NONE-SKO
)
)
)

 

Defendant °

ARREST WARRANT

To: Any authorized law enforcement officer ,

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) NATHAN DANIEL LARSON ;
who is accused of an offense or violation based on the following document filed with the court:

 

IM Indictment (1 Superseding Indictment O Information OO Superseding Information 0 Complaint
O Probation Violation Petition OC) Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1201(a), (d) and (g) — Kidnapping and Attempt

18 U.S.C. § 2423(a) — Transportation of Minor with Intent to Engage in Illegal Sexual Activity
18 U.S.C. § 2422(b) — Online Coercion and Enticement

18 U.S.C. § 2251(a) and (e) — Sexual Exploitation of a Minor and Attempt

18 U.S.C. § 2252(a)(2) — Receipt and Distribution of Child Pornography

18 USC §§ 2253 and 2428

Date: __ 01/28/2021 6. Mein bf

Issuing officer’s signad

City and state: _ Fresno, CA B McAuliffe, Magistrate Judgr
Printed name and title

 

 

 

Return

 

 

This warrant was received on (date) / / Ze fel, and the person was arrested on (date) @/ s/f 2/

at (city and state) Les ALO ‘ CA

Date: ef [2 2/ - 4 os

- Arresting officer's signature

DADA CHER SPEUAL ASENT
Printed name and title

 

 

 
